DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Independent claim 1
Applicant argues that references fail to disclose “For example, amended Independent Claim 1 recites: 
A method for providing field-to-field based wafer inspection comprising:
receiving one or more inspection results of a wafer, wherein the one or more inspection results include one or more images of a selected region of the wafer, the one or more images including three or more fields, each of the three or more fields included in a common die, each of the three or more fields including one or more repeating structures within the common die, the one or more repeating structures including one or more blocks;
generating a reference field image by combining the three or more fields of the inspection results; and
comparing one or more fields to the generated reference field image in order to identify an occurrence of one or more defects in the one or more fields. (emphasis added).”, (see Remarks page 10).
In that applicant recites arguments from the original specification 
“The pertinent portions of the as-filed Application provide:
[0078] It is noted herein that the method 600 and associated systems are generally directed to settings where three or more repeating fields are to be inspected. In die-to-die inspection across three or more die, multiple images of the die are generally not combined to form a single reference image. This is because the images of the die are generally spaced at such large distances that any combined die image would be subject to distortion and wafer-scale process variation over the multiple die distance (without further remedies such as those described previously herein). As such, a lower noise is generally not achievable in a composite reference die image compared to the noise level of the individual constituent images. As such, the noise floor of a composite die image is usually equal to, or worse than, an individual neighboring reference die image.

[0079] In contrast, in field-to-field inspection, multiple field images may be combined to form a single reference image. A single composite reference image will generally possess a lower noise floor than that achievable in composite die images because the field images are in much closer proximity to one another. As such, they are not subject to as severe distortion and process variation differences as die-to-die images. In general, method 600 provides (i) a lower noise floor than any individual field image: and (ii) robust elimination of any defects in
the “single reference field” induced by the component individual reference fields. (emphasis added).”, (see Remarks pages 11-12).  
Applicant agues the statements of paragraphs 0078 and 0079 that are not claimed.  

Claim 1 as amended is disclose by combination of reference Chen and Sali.  
Chen discloses 
method for providing field-to-field based wafer inspection comprising:
receiving one or more inspection results of a wafer, wherein the one or more inspection results include one or more images of a selected region of the wafer, the one or more images including three or more fields, each of the three or more fields included in a common die, each of the three or more fields including one or more repeating structures within the common die; 
as stated in the original filed specification paragraph,  “[0077] For the purposes of the present disclosure the term “field” is interpreted to include any repeating pattern structure within a die that can be aligned to one another and then compared to each other for defect detection. It is noted herein that the fields of a given die are not required to be equally spaced in either the x- or y-direction.” (emphasis added), the field is read as die and as seen from figure 1 of Chen numerical 14 is read as a common die and there includes fields such as numerical 12 block, numerical 18 page breaks and numerical 16 array cells and each of the fields are repeating structures within the common die, see paragraphs 0045, and   
comparing one or more fields to the generated reference field image in order to identify an occurrence of one or more defects in the one or more fields, Chen in paragraphs 0007-0008, wherein the comparison of the dies to detect defects, as claimed.
Sali discloses 
generating a reference field image by combining the three or more fields of the inspection results, each of the three or more fields included in the common die, Sali in figure 1A, numerical 10 disclose a reference image by combining three images, one can obviate the three or more fields as the three images taught in the Sali, as claimed.  
Therefore, the rejections stands.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al (US Pub. 2008/0219545) in view of Sali et al (US Pub. 2006/0193507).  
With respect to claim 1, Chen discloses method for providing field-to-field based wafer inspection comprising:
receiving one or more inspection results of a wafer, wherein the one or more inspection results include one or more images of a selected region of the wafer, the one or more images including three or more fields, each of the three or more fields included in a common die, each of the three or more fields including one or more repeating structures within the common die; 
(as stated in the original filed specification paragraph,  “[0077] For the purposes of the present disclosure the term “field” is interpreted to include any repeating pattern structure within a die that can be aligned to one another and then compared to each other for defect detection. It is noted herein that the fields of a given die are not required to be equally spaced in either the x- or y-direction.” (emphasis added), the field is read as die and as seen from figure 1 of Chen numerical 14 is read as a common die and there includes fields such as numerical 12 block, numerical 18 page breaks and numerical 16 array cells and each of the fields are repeating structures within the common die, see paragraphs 0045); and
comparing one or more fields to the generated reference field image in order to identify an occurrence of one or more defects in the one or more fields, (see paragraphs 0007-0008, wherein the comparison of the dies to detect defects) as claimed.
However, he fails to explicitly disclose generating a reference field image by combining the three or more fields of the inspection results, each of the three or more fields included in the common die, as claimed.  
Sali in the same field teaches generating a reference field image by combining the three or more fields of the inspection results, each of the three or more fields included in the common die, (figure 1A, numerical 10 disclose a reference image by combining three images, one can obviate the three or more fields as the three images), as claimed.  
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of wafer inspection.  The teaching of generating the references using three images as taught in Sali can be incorporated in the Chen system as Chen does need a reference (see Chen paragraph 0015, template image) for suggestion and the modification yields a reference that perform better in the inspection method, for motivaiton.

With respect to claim 2 and 3, combination of Chen and Sali further discloses wherein the combining the three or more fields of the inspection results comprises:
combining the three or more fields of the inspection results with one or more ensemble-based pixel processing procedures; and wherein the ensemble-based pixel processing procedures comprises:
at least one of median processing, arithmetic averaging, geometric averaging, weighted averaging and unbiased best linear estimation, (see Sali paragarphs 0093-0094), as claimed.

With respect to claim 4 and 5, combination of Chen and Sali further discloses wherein the compared one or more fields are acquired from the received one or more inspection results; and wherein the compared one or more fields are acquired from an additional one or more inspection results, (see Chen the Abstract) as claimed.

With respect to claim 6, Chen and Sali fails to explicitly disclose wherein the comparing one or more fields to the generated reference field in order to identify an occurrence of one or more defects in the one or more fields comprises:
calculating a difference between a set of pixel values of the one or more fields and a corresponding set of pixel values of the generated reference field image, as claimed.
But, it is well known in the art at the time of invention to subtract two images using image pixel values in order to find any mismatch between the two images i.e. defects or any noise between the two images. Therefore, it would have been obvious to one ordinary skilled in the art at the time of invention to simply utilize the well-known features of the art to compare pixel values of the two images in order to detect a mismatch or defects in the wafer.

With respect to claim 7, combination of Chen and Sali further discloses wherein at least one of the three or more fields of the generated reference field image and the one or more fields compared to the generated reference field image include a repeating set of cells, (see Chen figure 1, numerical 16 repeating cells) as claimed.

With respect to claim 8, combination of Chen and Sali further discloses wherein at least one of the three or more fields of the generated reference field image and the one or more fields compared to the generated reference field image comprise:
two or more fields having a regular spacing along at least one of a first direction and a second direction perpendicular to the first direction, (see Chen figure 1, numerical 18) as claimed.

With respect to claim 9, combination of Chen and Sali further discloses wherein at least one of the three or more fields of the generated reference field image and the one or more fields compared to the generated reference field image comprise:
two or more fields having an irregular spacing along at least one of a first direction and a second direction perpendicular to the first direction, (see Chen figure 1, numerical 20 and 18) as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415.  The examiner can normally be reached on Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIKKRAM BALI/Primary Examiner, Art Unit 2663